Citation Nr: 1517713	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-05 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right hallux valgus correction (claimed as right foot pain).

2.  Entitlement to service connection for a left foot disorder.  

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right foot disability as the result of VA osteotomy surgery in April 2003 and as the result of VA removal of hardware surgery in March 2004.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION


The Veteran had active duty service from March 1976 to May 1978 in the United States Air Force. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for a left foot disorder, service connection for a lumbar spine disorder, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2004 and July 2006 rating decisions, the RO previously considered and denied service connection for right hallux valgus correction.  

2.  The Veteran was notified of the October 2004 and July 2006 rating decisions and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of the issuance of those decisions. 

3.  The additional evidence received since the July 2006 rating decision does not relate to an unestablished fact necessary to substantiate the right hallux valgus correction claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision, which denied service connection for right hallux valgus correction, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received since the July 2006 rating decision to reopen the claim for service connection for right hallux valgus correction.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the right foot hallux valgus issue in this case was satisfied by a letter sent to the Veteran in July 2010.  

With regard to new and material evidence, in a recent opinion, VA's Office of General Counsel concluded that 38 U.S.C.A. § 5103(a)(1) did not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  The Office of General Counsel determined that Kent v. Nicholson, 20 Vet. App. 1 (2006), was no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide case-specific notice to a claimant who had filed an application to reopen a previously denied claim.  In any event, in this case, the RO examined the bases for the denial in the prior rating decision and provided the Veteran notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection for right foot hallux valgus.

Moreover, with regard to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice for the right foot hallux valgus issue prior to June 2011 rating decision on appeal.  Thus, there is no timing error.   

Accordingly, the Veteran has received all required notice in connection with the new and material evidence claim for right foot hallux valgus being denied, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has not been an allegation of any error in VCAA notice.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file, including all relevant VA treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the new and material evidence claim decided herein.  

The Board acknowledges that the Veteran was not afforded a VA examination and that a medical opinion was not obtained in connection with this claim.   However, the duty to provide a VA examination and opinion only apply once there is new and material evidence to reopen the previously denied claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii); Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  In the decision below, the Board has determined that there is no new and material evidence to reopen the claim for service connection for right foot hallux valgus.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case for the new and material evidence issue.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  New and Material Evidence

In October 2004 and July 2006 rating decisions, the RO denied service connection for right foot hallux valgus correction because there was no evidence of the condition in service and no evidence of a nexus between the Veteran's current right foot hallux valgus disorder and his military service.  The Veteran was notified of both decisions and of his appellate rights, but he did not submit a notice of disagreement.  He also did not submit any additional evidence relevant to that claim within one year of the decisions.  Therefore, the October 2004 and July 2006 rating decisions became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).  

In the latter July 2006 rating decision, to RO determined that new and material evidence had not been submitted to reopen the claim.  The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (emphasis added).

The Veteran filed his current petition to reopen his claim in June 2010.  During the present appeal, the RO did not reopen the new and material evidence issue and consider it on the merits.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the right hallux valgus issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.

The evidence of record at the time of the July 2006 rating decision consisted of the Veteran's service treatment records, VA treatment records, and various statements made by the Veteran.  

The evidence received since the July 2006 rating decision consists of VA examination reports, additional VA treatment records, and additional lay statements made by the Veteran and his representative (e.g, June 2010 claim; July 2011 NOD; February 2013 VA Form 9; July 2013 Informal Hearing Presentation (IHP).  

The Board finds that the various lay statements by the Veteran, as well as the statements of his representative, are cumulative of evidence that was previously of record.  Specifically, the Veteran and his representative's statements merely repeat and summarize his contention that he sustained a right hallux valgus injury due to his military boots causing strain on his right foot.  This assertion of an in-service foot injury from his boots was already raised in an earlier May 2004 claim and was previously considered by the RO.  Cumulative or redundant evidence is not new and material.  38 C.F.R. § 3.156(a).  In this regard, a lay statement which is cumulative of previous contentions that were considered by the decision maker at the time of the prior disallowance of the claim is not "new" evidence.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  According to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

With respect to the additional medical evidence obtained after the final July 2006 rating decision, the Board finds that it is not material within the meaning of 38 C.F.R. § 3.156(a).  Specifically, a VA examination report dated in November 2010 and VA treatment records dated from 2003 to 2011 discuss a lumbar spine disorder and other medical conditions that are not relevant to the Veteran's claim for a right hallux valgus correction.  As such, those records do not pertain to the current claim.   Although the Board notes that there are some VA medical records that document complaints, treatment, and a diagnosis of a right hallux valgus condition, these records do not show that the Veteran's current right hallux valgus problems were incurred during his military service.  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003); Hickson v. West, 11 Vet. App. 374, 378 (1998).  Thus, the additional VA treatment records and VA examination reports do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Indeed, the fact that he has current right foot problems has not been in dispute.  As previously noted, the Veteran's claim was previously denied because he was not shown to have the condition in service and there was no nexus otherwise relating his current disorder to his military service.  Significantly, the evidence missing at the time of the prior rating decisions continues to be absent, and there remains no evidence, other than the Veteran's continued assertions, that his current disorder is related to his military service.  Accordingly, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for right foot hallux valgus correction.  

ORDER

New and material evidence not having been submitted as to the claim for service connection for right hallux valgus correction, the claim is denied.


REMAND

First, for the § 1151 claim, although the claims folder contains VA inpatient medical records from the time of the Veteran's VA osteotomy surgery on April 9, 2003, and the removal of hardware surgery on March 10, 2004, these records do not include a copy of any signed informed consent from the Veteran.  Signature consent is required for all VA diagnostic and therapeutic treatments or procedures that require the use of sedation, such as the right foot procedures the Veteran underwent in April 2003 and March 2004.  See 38 C.F.R. § 17.32(d) (2014).  The Veteran has contended that he did not sign any informed consent form prior to either surgery.  See July 2011 NOD; February 2013 VA Form 9.  However, VA treatment records at the time of both surgeries refer to the Veteran having provided written informed consent of the benefits, possible complications, and alternative options prior to both right foot surgeries.  The Veteran's representative in the July 2013 informal hearing presentation has also noted the absence of the informed consent in the claims folder.  Therefore, the file will be returned to the AOJ so that a copy of the informed consent for both the April 2003 and March 2004 surgeries can be obtained and included in the claims folder for appellate review.

Second, for the § 1151 claim, the Board finds that a clarifying VA medical opinion is necessary.  A VA physician provided an earlier VA examination and medical opinion pertaining to the right foot surgeries in May 2011.  The VA examiner also found that VA was not negligent in performing either surgery.  See 38 C.F.R. § 3.361(d)(1)(i).  However, the examiner did not specifically address whether any additional disability was reasonably foreseeable.  See 38 C.F.R. § 3.361(d)(2).  

In securing an additional VA medical opinion, the Board is cognizant of the Court's recent holding in Schertz v. Shinseki, 26 Vet. App. 362, 365 (2013).  In Schertz, the Court held that merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  Id.  This means that the actual foreseeability of an event by a treating physician, an expert, or any other health care provider, is not dispositive.  Notwithstanding any informed consent document of record, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.  Therefore, on remand, a clarifying VA medical opinion is necessary on the issue of whether the Veteran's additional right foot disabilities were a reasonably foreseeable outcome of his April 2003 and March 2004 VA right foot surgeries, based on what a reasonable health care provider would have disclosed in the Veteran's particular case.  

Third, the Board finds that a clarifying VA medical opinion is necessary to determine whether the Veteran's current degenerative disc disease of the lumbar spine began during service or is related to his in-service treatment for low back muscle spasms.  The November 2010 VA examiner opined that the Veteran's degenerative disc disease was not caused by or a result of events which occurred on active duty.  However, the examiner did not provide an adequate rationale for his opinion.  The examiner based his opinion on the lack of documented medical treatment for the lumbar spine from 1978 to 2007 for approximately 30 years after service.  However, the Veteran has subsequently asserted that he did receive earlier treatment for his low back, but explained that these medical records were not available.  The Veteran also stated that he has experienced continuity of low back symptoms since service, but noted that he self-medicated and lived with his low back pain for as long as he could due to a lack of health insurance.  See July 2011 NOD; February 2013 VA Form 9.  Upon remand, an additional medical opinion should be obtained.

Fourth, the Board finds that a VA examination and medical opinion is needed to address the nature and etiology of any current left foot disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left foot, right foot, and lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA treatment records should also be obtained and associated with the claims file, to include any VA medical records from the VA healthcare system in Kansas City, Missouri, that are dated since May 2011.

2.  The AOJ should secure copies of the Veteran's informed consent for the VA osteotomy surgery on April 9, 2003, and the removal of hardware surgery on March 10, 2004.  All attempts to secure these informed consent forms, and any response received, should be documented in the claims file.  If no informed consent is available, a response to that effect is required and should be documented in the file.  

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder and Virtual VA folder to the previous May 2011 VA examiner, or if he is unavailable, to another suitably qualified VA examiner for a clarifying VA addendum opinion on the § 1151 issue.  An actual examination of the Veteran is only needed if deemed necessary by the VA examiner. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and lay assertions.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then address the following question:

Notwithstanding the informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, were the Veteran's additional disabilities a reasonably foreseeable outcome of the Veteran's VA right foot surgeries on April 9, 2003, and March 10, 2004?  In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disabilities to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with such treatment, regardless of what risks the treating physician actually foresaw and disclosed.  

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the AOJ should refer the Veteran's paper and virtual claims file to the November 2010 VA examiner, or if he is unavailable, to another suitably qualified VA examiner for a clarifying VA opinion as to the nature and etiology of the Veteran's current degenerative disc disease of the lumbar spine.  An actual examination is only needed if deemed necessary by the VA examiner.  

The Veteran has contended that he has had a continuity of symptomatology since his military service.  He has also stated that he sought earlier medical treatment, but noted that such records are unavailable.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's degenerative disc disease of the lumbar spine manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  

The examiner should discuss medically known or theoretical causes of degenerative disc disease and describe how degenerative disc disease generally presents or develops in most cases, in determining the likelihood that current degenerative disc disease was caused the Veteran's military service or is related to his in-service treatment for muscle spasms.  In other words, the examiner should provide a clinical rationale for why the Veteran's degenerative disc disease is or is not related to documented in-service treatment for muscle spasms.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current left foot disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left foot disorder.

For each identified diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder is causally or etiologically related to the Veteran's military service, including his reported strain on the feet due to wearing military boots.  
  
In making this determination, the examiner is advised that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a left foot disorder.  Service treatment records do document a left ankle sprain with edema and tenderness after playing basketball in January 1978.  He was provided an ankle brace and put on temporary profile.  X-rays of both the left ankle and left foot in January 1978 revealed no abnormalities.  Upon his separation from service in April 1978, no left foot disorder was objectively assessed, and the Veteran denied having a history of feet problems.  Following service, VA treatment records dated in 2010 and 2011 document left foot mycotic nails and hyperkeratotic skin.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issues of entitlement to service connection for a left foot disorder, service connection for a lumbar spine disorder, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right foot disability should be reviewed by the AOJ on the basis of additional evidence.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


